Citation Nr: 1716634	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-43 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout of the right big toe for the period prior to October 11, 2016, and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to December 1991. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 20 percent rating for gout of the right big toe.  The Veteran submitted a notice of disagreement in October 2008.  An October 2009 statement of the case (SOC) continued the denial of an increased rating; the Veteran submitted a timely substantive appeal later in October 2009.

In August 2015 and September 2016, the Board remanded the matter for further development.  

A February 2017 supplemental SOC granted the Veteran a 60 percent rating for gout in his right big toe, effective October 11, 2016.  Despite this grant, the Veteran has not been awarded the highest possible evaluation.  He is presumed to be seeking the maximum possible evaluation for the entire period on appeal.  Thus, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 60 percent rating effective October 11, 2016.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.
 
The issue of entitlement to service connection for gout in the left foot, bilateral knees, and bilateral elbows has been raised by September 2008 and November 2008 Reports of Contact, but the issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

An appellant has the right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703  (2016).  In such a case, the Board may not proceed with review of the claim on appeal without first providing the appellant an opportunity for the requested hearing.

Here, the Veteran did not request a hearing on his Substantive Appeal (VA-9) dated November 2009.  However, in October 2016, and prior to the promulgation of a Board decision on the current claim, the Veteran submitted a written request for a Board hearing.  The record does not reflect that the RO has scheduled the requested hearing, or that the Veteran has withdrawn this request at any time. 

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a Board hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






